           Case 3:19-cv-06222-BHS-TLF Document 33 Filed 01/28/21 Page 1 of 5




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JESUS MIRANDA,                                   CASE NO. C19-6222 BHS-TLF
 8
                             Plaintiff,               ORDER ADOPTING IN PART
 9          v.                                        AND MODIFYING IN PART
                                                      REPORT AND
10   RYAN A. PFAFF, et al.,                           RECOMMENDATION

11                           Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 31, and

15   Defendants’ objections to the R&R, Dkt. 32.

16          On December 18, 2019, Plaintiff Jesus Miranda filed a proposed prisoner civil

17   rights complaint under 42 U.S.C. § 1983 stating an Eight Amendment claim for

18   unconstitutional deprivation of food against Department of Corrections officials and staff

19   members at the Washington State Penitentiary (“WSP”). Dkt. 1. Miranda is an inmate at

20   the WSP in maximum (“Max”) custody. Dkt. 7. As set forth in the R&R, Miranda alleges

21   that while in Max custody, he was subject to a policy by which he received only “‘around

22   half of the food/800 calorie meals [prisoners receive] in [the general] population’” and


     ORDER - 1
           Case 3:19-cv-06222-BHS-TLF Document 33 Filed 01/28/21 Page 2 of 5




 1   alleges that between May 22, 2019 and November 26, 2019, he received between 1200-

 2   1500 calories per day. Dkt. 31 at 2 (quoting Dkt. 7 at 7). He alleges that due to the lack of

 3   adequate nutrition, he lost fifteen pounds and suffered lack of sleep, emotional distress,

 4   and lack of focus and motivation. Id. (citing Dkt. 7 at 8).

 5          On May 26, 2020, Judge Fricke ordered service of the complaint. Dkt. 8. On July

 6   27, 2020, Defendants moved to dismiss. Dkt. 27. On December 1, 2020, Judge Fricke

 7   issued the R&R recommending that the Court grant the motion to dismiss in part and

 8   deny it in part. Dkt. 31. Judge Fricke recommended that Miranda’s Eight Amendment

 9   claim for unconstitutional deprivation of food be allowed to proceed against four

10   Supervisory Defendants—Steven Sinclair, Timothy Thrasher, Robert Herzog, and Scott

11   Russell—and that his remaining claims be dismissed without prejudice and with leave to

12   amend.

13          The district judge must determine de novo any part of the magistrate judge’s

14   disposition that has been properly objected to. The district judge may accept, reject, or

15   modify the recommended disposition; receive further evidence; or return the matter to the

16   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

17          The Supervisory Defendants object to Judge Fricke’s conclusion that Miranda

18   sufficiently alleged personal involvement or causal connection between their actions and

19   the deprivation of food he experienced and object to the conclusion that Miranda’s

20   allegations are plausible.

21          Judge Fricke explained that Miranda sought to hold the Supervisory Defendants

22   liable for the alleged months-long deprivation of sufficiently nutritious food he


     ORDER - 2
           Case 3:19-cv-06222-BHS-TLF Document 33 Filed 01/28/21 Page 3 of 5




 1   experienced under two theories: (1) that they are responsible for the impact of facility

 2   lockdowns, holidays, and kitchen mistakes on the provision of sufficient food and (2) that

 3   they are responsible for a WSP policy to limit the caloric intake of inmates in Max

 4   custody by half. Dkt. 31 at 8. Miranda alleges that the Supervisory Defendants “control

 5   all the prison and IMU procedures state wide and refuse to correct their violations.” Dkt.

 6   7 at 12. Judge Fricke concluded that Miranda had insufficiently alleged personal

 7   participation as to the first theory but concluded his allegations stated a plausible claim as

 8   to the second theory. Dkt. 31 at 9.

 9          First, the Supervisory Defendants argue that alleging that they control the relevant

10   policies insufficiently alleges that they committed affirmative acts or omitted legally

11   required actions that caused the deprivation. Dkt. 32 at 3 (citing Johnson v. Duffy, 588

12   F.2d 740, 743 (9th Cir. 1978)). Second, the Supervisory Defendants reiterate their

13   argument that under Ashcroft v. Iqbal, 680 U.S. 662, 663–64 (2009), “[a]n allegation that

14   DOC systematically state-wide is starving all inmates in [close confinement] is simply

15   implausible.” Dkt. 32 at 4. They argue that though Miranda referenced the DOC policy

16   regarding inmate diets, he omitted the relevant portion providing that inmates in close

17   custody should receive “[m]eals of similar quality and quantity as provided to the general

18   population,” though “[m]ethods of preparation and/or delivery may be modified for

19   security reasons.” Id. at 5. Defendants argue the Court should consider this policy under

20   the incorporation by reference doctrine. Id. at 4 (citing, among others, Dunn v. Castro,

21   621 F.3d 1196, 1205 (9th Cir. 2010)).

22


     ORDER - 3
            Case 3:19-cv-06222-BHS-TLF Document 33 Filed 01/28/21 Page 4 of 5




 1          Even considering the existence of this policy, which would be more appropriate on

 2   a motion for summary judgment than a motion to dismiss, the Court agrees with Judge

 3   Fricke that, considering Miranda’s specific factual allegations about his experience of

 4   food deprivation and liberally construing his complaint, his allegations are plausible as to

 5   the existence of this policy. See Dkt. 31 at 9.1 However, the Court agrees with the

 6   Supervisory Defendants that Miranda’s allegations are conclusory as to the causal

 7   connection between their actions and the harm suffered. To state a claim for deprivation

 8   of food against the Supervisory Defendants, Miranda must allege facts showing they

 9   participated in or directed a policy specific to the alleged deprivation of food or knew of

10   the deprivation of food and failed to prevent it. See Barren v. Harrington, 152 F.3d 1193,

11   1194 (9th Cir. 1998).

12          The Court having considered the R&R, Defendants’ objections, and the remaining

13   record, does hereby find and order as follows:

14          (1)     The R&R is ADOPTED in part and MODIFIED in part;

15          (2)     Defendants’ motion to dismiss, Dkt. 27, is GRANTED;

16          (3)     All of Miranda’s claims are DISMISSED without prejudice and with

17                  leave to amend;

18          (4)     Miranda may file an amended complaint on or before February 26, 2020;

19                  and

20

21
            1
              Plausibility of this allegation is a close question, suggesting this claim may be
22   susceptible to an early motion for summary judgment.



     ORDER - 4
           Case 3:19-cv-06222-BHS-TLF Document 33 Filed 01/28/21 Page 5 of 5




 1         (5)   The matter is rereferred for further consideration.

 2         Dated this 28th day of January, 2021.

 3

 4

 5
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 5
